DETAILED ACTION
This office action is in response to application filed on 6/25//2021 and preliminary amendment made on 7/2/2021.
Claims 21 – 40 are pending.
Priority is claimed as CON of 16/862008 (USPAT 11048534, filed on 4/19/2019), which itself is CON of 14/862008 (USPAT 10268493, filed on 9/22/2015).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11048534. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are just broader variant of what is claimed in USPAT 10268493.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10268493. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are just broader variant of what is claimed in USPAT 10268493.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 – 27, 36 – 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US 20130073703, prior art part of IDS dated 6/25/2021, hereinafter Das), in view of Swaminathan et al (US 20150160980, prior art part of IDS dated 6/25/2021, hereinafter Swaminathan).

As per claim 21, Das discloses: A method, comprising: performing, by one or more computers on a service provider network: 
detecting that a user has disconnected from a virtual desktop instance, the virtual desktop instance implemented using a computing resource instance and a storage volume; (Das [0094]: “detecting user has logged out”; [0033].)
shutting down the computing resource instance while maintaining data for the virtual desktop instance on the storage volume. (Das [0094]: detecting user has logged out, then the VHD is dismounted from the endpoint and saved for subsequent use; [0082]: “When the user disconnects or logs off from the remote desktop, the virtual profile is demounted from the endpoint and saved for subsequent user sessions. The virtual profile thus saves information regarding the user's state when the user is disconnected and provides the information as needed for launching the next user session”.)

Das did not explicitly disclose:
determining, in response to detecting that the user has disconnected from the virtual desktop instance and based at least in part on criteria associated with shutting down service provider resources, that the computing resource instance should be shut down, wherein the criteria comprises one or more of: a model based, at least in part, on historical data for disconnections; an amount of time that must pass following a disconnection before shutting down service provider resources; a window of time during which service provider resources can be shut down; a window of time during which service provider resources cannot be shut down; or a schedule for shutting down service provider resources; 

However, Swaminathan teaches:
determining, in response to detecting that the user has disconnected from the virtual desktop instance and based at least in part on criteria associated with shutting down service provider resources, that the computing resource instance should be shut down, wherein the criteria comprises one or more of: a model based, at least in part, on historical data for disconnections; an amount of time that must pass following a disconnection before shutting down service provider resources; a window of time during which service provider resources can be shut down; a window of time during which service provider resources cannot be shut down; or a schedule for shutting down service provider resources; (Swaminathan [0043]: “Process 500 may include storing dynamic policies (block 510). For example, virtual machine controller 230 may store dynamic policies relating to when to start up and shut down virtual machines 310. In some implementations, virtual machine controller 230 may obtain some or all of the dynamic policies from an operator. For example, an operator may input some or all of the dynamic policies into virtual machine controller 230. Additionally, or alternatively, virtual machine controller 230 may obtain some or all of the dynamic policies from another device. For example, a device may provide some or all of the dynamic policies for storage by virtual machine controller 230. Additionally, or alternatively, virtual machine controller 230 may generate some or all of the dynamic policies. For example, virtual machine controller 230 may analyze a history of network activity data relating to interactions with virtual machines 310 and/or information regarding associations between virtual machines 310 and user devices 210, users, and/or applications to generate some or all of the dynamic policies. Virtual machine controller 230 may identify patterns and generate some or all of the dynamic policies based on the identified patterns”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Swaminathan into that of Das in order to have the determine, in response to detecting that the user has disconnected from the virtual desktop instance and based at least in part on criteria associated with shutting down service provider resources, that the computing resource instance should be shut down, wherein the criteria comprises one or more of: a model based, at least in part, on historical data for disconnections; an amount of time that must pass following a disconnection before shutting down service provider resources; a window of time during which service provider resources can be shut down; a window of time during which service provider resources cannot be shut down; or a schedule for shutting down service provider resources. Das [0094] teaches detecting a user has logged out of the desktop session while Swaminathan teaches that VM may be shut down due to policies derived based on historical data of network activities, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 22, Das and Swaminathan further teach:
The method of claim 21, further comprising: detecting that the user has reconnected to the virtual desktop instance through a client; and in response to detecting that the user has reconnected to the virtual desktop instance, restarting the at least some resources that implement the virtual desktop instance. (Das [0094]: an endpoint may be notified that a user has logged into the system, the system searches for VHD and determines whether or VHD already exists for the user, if there is no VHD for the user, then a VHD is created, if a VHD already exists for the user or a VHD was created, then the user VHD is moved to the endpoint, the user’s desktop session may then be launched.)

As per claim 23, Das and Swaminathan further teach:
The method of claim 22, wherein restarting the at least some of the resources that implement the virtual desktop instance comprises: booting up the computing resource instance or a different computing resource instance for the virtual desktop instance; and attaching the storage volume to the computing resource instance or the different computing resource instance. (Das [0094]: an endpoint may be notified that a user has logged into the system, the system searches for VHD and determines whether or VHD already exists for the user, if there is no VHD for the user, then a VHD is created, if a VHD already exists for the user or a VHD was created, then the user VHD is moved to the endpoint, the user’s desktop session may then be launched.)

As per claim 24, Das and Swaminathan further teach:
The method of claim 21, further comprising: generating the model by applying a machine learning technique based, at least in part, on a fitness function for avoiding having the virtualized computing resource instance in a shutdown state when a client requests a connection to the virtual desktop instance or for minimizing the amount of time that the virtualized computing resource instance is active but no client is connected to the virtual desktop instance. (Swaminathan [0043].)

As per claim 25, Das and Swaminathan further teach:
The method of claim 21, wherein shutting down at least some of the resources that implement the virtual desktop instance comprises: shutting down the computing resource instance; and detaching the storage volume from the virtual desktop instance. (Das [0094] and Swaminathan [0043].)

As per claim 26, Das and Swaminathan further teach:
The method of claim 21, wherein at least some of the criteria represents a customer-specific shutdown policy defined by the service provider customer, a user-specific shutdown policy defined by an end user, or an instance-specific shutdown policy. (Swaminathan [0043].)

As per claim 27, Das and Swaminathan further teach:
The method of claim 21, wherein detecting that the user has disconnected from the virtual desktop instance comprises: monitoring data that is transmitted between a client and the virtualized computing resource instance; and comparing the data to one or more patterns or characteristics. (Swaminathan [0043].)

As per claim 36, it is the non-transitory computer-readable storage medium variant of claim 21 and is therefore rejected under the same rationale.

As per claim 37, it is the non-transitory computer-readable storage medium variant of claim 22 and is therefore rejected under the same rationale.

As per claim 38, it is the non-transitory computer-readable storage medium variant of claim 24 and is therefore rejected under the same rationale.

As per claim 40, Das and Swaminathan further teach:
The non-transitory computer-readable storage medium of claim 36, wherein when executed on the one or more computers, the program instructions further cause the one or more computers to perform: generating, based at least in part on said monitoring, a model usable to determine when to restart the virtualized computing resource instance following a shutdown of the virtualized computing resource instance. (Swaminathan [0043])

Claim(s) 28 – 35 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das and Swaminathan, in view of Muller et al (US 20140165060, prior art part of IDS dated 6/25/2021, hereinafter Muller).

As per claim 28, Das discloses: A system, comprising: at least one processor; and a memory storing program instructions that when executed cause the at least one processor to implement a computing resource instance manager of a service provider network, the computing resource instance manager configured to: 
detect that a client has disconnected from a virtual desktop instance, the virtual desktop instance implemented using a computing resource instance and a storage volume; (Das [0094]: “detecting user has logged out”; [0033].)
shut down the one of the virtualized computing resource instances; (Das [0094]: detecting user has logged out, then the VHD is dismounted from the endpoint and saved for subsequent use; [0082]: “When the user disconnects or logs off from the remote desktop, the virtual profile is demounted from the endpoint and saved for subsequent user sessions. The virtual profile thus saves information regarding the user's state when the user is disconnected and provides the information as needed for launching the next user session”.)

Das did not disclose:
determine, in response to detecting that a user has disconnected from the virtual desktop instance and based at least in part on criteria associated with shutting down service provider resources, that the computing resource instance implementing the virtual desktop instance should be shut down, wherein the criteria comprises one or more of: a model based, at least in part, on historical data for disconnections; an amount of time that must pass following a disconnection before shutting down service provider resources; a window of time during which service provider resources can be shut down; a window of time during which service provider resources cannot be shut down; or a schedule for shutting down service provider resources; 
and make the one of the virtualized computing resource instances available for another use.  

However, Swaminathan teaches:
determine, in response to detecting that a user has disconnected from the virtual desktop instance and based at least in part on criteria associated with shutting down service provider resources, that the computing resource instance implementing the virtual desktop instance should be shut down, wherein the criteria comprises one or more of: a model based, at least in part, on historical data for disconnections; an amount of time that must pass following a disconnection before shutting down service provider resources; a window of time during which service provider resources can be shut down; a window of time during which service provider resources cannot be shut down; or a schedule for shutting down service provider resources; (Swaminathan [0043]: “Process 500 may include storing dynamic policies (block 510). For example, virtual machine controller 230 may store dynamic policies relating to when to start up and shut down virtual machines 310. In some implementations, virtual machine controller 230 may obtain some or all of the dynamic policies from an operator. For example, an operator may input some or all of the dynamic policies into virtual machine controller 230. Additionally, or alternatively, virtual machine controller 230 may obtain some or all of the dynamic policies from another device. For example, a device may provide some or all of the dynamic policies for storage by virtual machine controller 230. Additionally, or alternatively, virtual machine controller 230 may generate some or all of the dynamic policies. For example, virtual machine controller 230 may analyze a history of network activity data relating to interactions with virtual machines 310 and/or information regarding associations between virtual machines 310 and user devices 210, users, and/or applications to generate some or all of the dynamic policies. Virtual machine controller 230 may identify patterns and generate some or all of the dynamic policies based on the identified patterns”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Swaminathan into that of Das in order to have the determine, in response to detecting that the user has disconnected from the virtual desktop instance and based at least in part on criteria associated with shutting down service provider resources, that the computing resource instance should be shut down, wherein the criteria comprises one or more of: a model based, at least in part, on historical data for disconnections; an amount of time that must pass following a disconnection before shutting down service provider resources; a window of time during which service provider resources can be shut down; a window of time during which service provider resources cannot be shut down; or a schedule for shutting down service provider resources. Das [0094] teaches detecting a user has logged out of the desktop session while Swaminathan teaches that VM may be shut down due to policies derived based on historical data of network activities, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Muller teaches
and make the one of the virtualized computing resource instances available for another use. (Muller [0059]: reclaiming resources assigned to inactive VM by de-provisioning or uninstalling the inactive VM and return the computing resources to a pool of resources to other existing and new VM; [0038]: unused resources should be reclaimed to be used by other cloud customers.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Muller into that of Das and Swaminathan in order to have the shutting down comprises making the computing resource instance available for another user. Das [0094] teaches the VHD can be dismounted and saved for another use when the user has logged out of the system. It would be readily apparent to one of ordinary skill in the art to combine that with the teaching of Muller so that the resources assigned to the user VM may be reclaimed for use by another user when the first user logged out and the VHD is archived, such combination would increase the efficiency of the overall system. 
  
As per claim 29, Das, Swaminathan and Muller further teach:
The system of claim 28, wherein to detect that the client disconnected from the virtual desktop instance, the computing resource instance manager is configured to: monitor data that is transmitted between the client and the virtualized computing resource instance; and compare the data to one or more patterns or characteristics. (Swaminathan [0043])

As per claim 30, Das, Swaminathan and Muller further teach:
The system of claim 28, wherein to detect that the client disconnected from the virtual desktop instance, the computing resource instance manager is configured to determine that a session gateway has detected that the client has been disconnected from the virtual desktop instance. (Das [0094])

As per claim 31, Das, Swaminathan and Muller further teach:
The system of claim 28, wherein the computing resource instance manager is configured to generate the model by applying a machine learning technique based, at least in part, on a fitness function for avoiding having the virtualized computing resource instance in a shutdown state when a client requests a connection to the virtual desktop instance or for minimizing the amount of time that the virtualized computing resource instance is active but no client is connected to the virtual desktop instance. (Swaminathan [0043])

As per claim 32, Das, Swaminathan and Muller further teach:
The system of claim 28, wherein the computing resource instance manager is configured to: detect that the client has been reconnected to the virtual desktop instance; and restart the one of the virtualized computing resource instances in response to detecting that the client has been reconnected to the virtual desktop instance. (Das [0094]: an endpoint may be notified that a user has logged into the system, the system searches for VHD and determines whether or VHD already exists for the user, if there is no VHD for the user, then a VHD is created, if a VHD already exists for the user or a VHD was created, then the user VHD is moved to the endpoint, the user’s desktop session may then be launched.)

As per claim 33, Das, Swaminathan and Muller further teach:
The system of claim 28, wherein the computing resource instance manager is configured to: detect that the client has been reconnected to the virtual desktop instance; and provision another one of the virtualized computing resource instances to implement the virtual desktop instance in response to detecting that the client has been reconnected to the virtual desktop instance, wherein the other one of the virtualized computing resource instances is an instance of a same type as the one of the virtualized computing resource instances. (Das [0094]: an endpoint may be notified that a user has logged into the system, the system searches for VHD and determines whether or VHD already exists for the user, if there is no VHD for the user, then a VHD is created, if a VHD already exists for the user or a VHD was created, then the user VHD is moved to the endpoint, the user’s desktop session may then be launched.)

As per claim 34, Das, Swaminathan and Muller further teach:
The system of claim 28, wherein the computing resource instance manager is configured to: detect that the client has been reconnected to the virtual desktop instance; and provision another virtualized computing resource instance to implement the virtual desktop instance in response to detecting that the client has been reconnected to the virtual desktop instance, wherein the other virtualized computing resource instance is an instance of a different type than the virtualized computing resource instance. (Das [0094]: an endpoint may be notified that a user has logged into the system, the system searches for VHD and determines whether or VHD already exists for the user, if there is no VHD for the user, then a VHD is created, if a VHD already exists for the user or a VHD was created, then the user VHD is moved to the endpoint, the user’s desktop session may then be launched.)
 
As per claim 35, Das, Swaminathan and Muller further teach:
The system of claim 28, wherein the computing resource instance manager is configured to: generate a model for restarting the one of the virtualized computing resource instances based, at least in part, on historical data for reconnections for the virtual desktop instance; and restart the one of the virtualized computing resource instances based, at least in part, on the model. (Swaminathan [0043])

As per claim 36, Das, Swaminathan and Muller further teach:
The non-transitory computer-readable storage medium of claim 36, wherein when executed on the one or more computers, the program instructions further cause the one or more computers to perform: making the virtualized computing resource instance available for implementing another virtual desktop instance. (Muller [0059]: reclaiming resources assigned to inactive VM by de-provisioning or uninstalling the inactive VM and return the computing resources to a pool of resources to other existing and new VM; [0038]: unused resources should be reclaimed to be used by other cloud customers.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Muller into that of Das and Swaminathan in order to have the shutting down comprises making the computing resource instance available for another user. Das [0094] teaches the VHD can be dismounted and saved for another use when the user has logged out of the system. It would be readily apparent to one of ordinary skill in the art to combine that with the teaching of Muller so that the resources assigned to the user VM may be reclaimed for use by another user when the first user logged out and the VHD is archived, such combination would increase the efficiency of the overall system. 


As per claim 39, Das and Swaminathan did not teach:
The non-transitory computer-readable storage medium of claim 36, wherein when executed on the one or more computers, the program instructions further cause the one or more computers to perform: making the virtualized computing resource instance available for implementing another virtual desktop instance.
However, Muller teaches:
The non-transitory computer-readable storage medium of claim 36, wherein when executed on the one or more computers, the program instructions further cause the one or more computers to perform: making the virtualized computing resource instance available for implementing another virtual desktop instance. (Muller [0059]: reclaiming resources assigned to inactive VM by de-provisioning or uninstalling the inactive VM and return the computing resources to a pool of resources to other existing and new VM; [0038]: unused resources should be reclaimed to be used by other cloud customers.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Muller into that of Das and Swaminathan in order to have the shutting down comprises making the computing resource instance available for another user. Das [0094] teaches the VHD can be dismounted and saved for another use when the user has logged out of the system. It would be readily apparent to one of ordinary skill in the art to combine that with the teaching of Muller so that the resources assigned to the user VM may be reclaimed for use by another user when the first user logged out and the VHD is archived, such combination would increase the efficiency of the overall system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196